DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (R1-1800426, “Terminology mismatch for CSI framework”, as submitted by the applicant with IDS dated 06/04/2021) in view of Koskela et al. (US Pub. 2020/0404559).
Regarding claims 1, 8 and 15, Samsung teaches a method comprising: receiving a configuration for a set of resources comprising non-zero-power channel state information reference signal (NZP CSI-RS) resources or synchronization signal and physical broadcast channel (SS/PBCH) block resources (section 5.2.1.2, see configuration of resource sets for CSI-RS and SS/POBCH Block resources), and receiving NZP CSI-RS in the NZP CSI-RS resources or SS/PBCH blocks in the SS/PBCH block resources from the set of resources (section 5.2.1.2); measuring CSI based on the NZP CSI-RS or the SS/PBCH blocks (section 5.2.1); and transmitting, for a subset of resources from the set of resources: a largest of the CSI values, differential CSI values relative to the largest CSI value, and NZP CSI-RS resource indexes (CRIs) or SS/PBCH block indexes for at least some of the NZP CSI-RS resources or the SS/PBCH blocks resources from the subset of resources (section 5.2.1.1, see reporting setting include reporting the L1-RSRP parameters, CRI and SSBRI).  Samsung, however, does not teach the measured CSI values are signal-to-interference and noise ratio (SINR) values.  Koskela teaches the measured CSI values are signal-to-interference and noise ratio (SINR) values (“CSI-RS-SINR measurements” in [0028].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Samsung to have the measured CSI values are signal-to-interference and noise ratio (SINR) values as taught by Koskela in order to be used as a baseline for interference computation Rel-15 L1-SINR computation [0028]. 
Regarding claims 2, 9 and 16, Samsung teaches the largest SINR value has granularity of half a decibel (dB); and the differential SINR values have granularities of one decibel (section 5.2.1.4).
Regarding claims 3, 10 and 17, Samsung teaches the largest SINR value is represented by a first number of bits; each of the differential SINR values is represented by a second number of bits; and the first number of bits is larger than the second number of bits (section 5.2.1.4).
Regarding claims 4, 11 and 18, Samsung teaches receiving a configuration for a number N of elements in the subset of resources (section 5.2.1.4).
Regarding claims 5, 12 and 19, Samsung teaches the differential SINR values correspond to a largest N-1 SINRs that are smaller than or equal to the largest SINR (section 5.2.1.4).
Regarding claims 7 and 14, Samsung teaches receiving a configuration for a set of channel state information interference measurement (CSI-IM) resources, wherein the set of CSI-IM resources has a same number of elements as the set of resources (section 5.2.1.2, see “CSI-IM-ResourceConfigList”), and receiving signals in the set of CSI-IM resources (section 5.2.1.2); measuring interference values based on the signals (section 5.2.1); and transmitting an interference value for each element in the subset of resources from the set of resources (section 5.2.1.1, see reporting setting include reporting the L1-RSRP parameters, CRI and SSBRI).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Koskela et al. and further in view of Liou (US Pub. 2018/0368142).
Regarding claims 6, 13 and 20, Samsung in view of Koskela teaches the limitations in claims 1, 8 and 15 as shown above.  Samsung in view of Koskela, however, does not teach at least two of the NZP CSI-RS resources or the SS/PBCH blocks resources have different quasi-collocation properties.  Liou teaches at least two of the NZP CSI-RS resources or the SS/PBCH blocks resources have different quasi-collocation properties (“QCL between CSI-RS antenna ports within two or more CSI-RS resources … Not all ports are QCL-ed” in [0468], [0470]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Samsung in view of Koskela to have at least two of the NZP CSI-RS resources or the SS/PBCH blocks resources have different quasi-collocation properties as taught by Liou in order to support UE side receiving procedure [0457]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414